Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Sun Life Financial reports second quarter results << Note to Editors: All figures shown in Canadian dollars unless otherwise noted. >> TORONTO, Aug. 6 /CNW/ - Sun Life Financial Inc. (TSX/NYSE: SLF) reported net income of $591 million for the second quarter of 2009, compared with net income of $519 million in the same period last year. Fully diluted earnings per share was $1.05 compared to fully diluted earnings per share of $0.91 in the second quarter of 2008, an increase of $0.14. Return on equity was 14.9% for the quarter, up from 12.9% reported in the same quarter last year. Results in the second quarter of 2009 were favourably impacted by reserve releases as a result of higher equity markets, increased interest rates and the positive impact of narrowing credit spreads. Strong results from improvements in capital markets in the second quarter were partially offset by increased reserves for downgrades on the Company's investment portfolio, changes in asset default assumptions in anticipation of future credit-related losses, as well as credit impairments incurred during the quarter. The Company's capital levels remain strong and well balanced to support the risks associated with the business while optimizing shareholder return. As at June 30, 2009, the Company reported a Minimum Continuing Capital Surplus Requirement (MCCSR) ratio of 231% for Sun Life Assurance Company of Canada. "Equity markets showed substantial improvement in the second quarter resulting in strong earnings gains," said Donald A. Stewart, Chief Executive Officer, Sun Life Financial. "Equally impressive was the strength and momentum in our businesses. In Canada, strong brand and distribution remain critical during volatile market conditions. In our U.S. insurance business sales benefited from a flight to quality, while at MFS continued excellence in investment performance resulted in positive net flows." He went on to say "Recent equity market gains are encouraging, however a full, broad-based economic recovery will take time and credit conditions remain a headwind in the current environment. Earnings continue to be heavily influenced by external economic factors and will again be a factor in the third quarter as we update our equity and interest rate related assumptions in accordance with professional guidance for reserving and capital. We remain focused on maintaining a healthy capital base, well in excess of minimum regulatory levels. While market turbulence can result in quarterly earnings volatility it does not diminish the underlying strength of our businesses." << MANAGEMENT'S DISCUSSION & ANALYSIS For the period ended June 30, 2009 Dated August 6, 2009 Earnings and Profitability The financial results presented in this document are unaudited. FINANCIAL SUMMARY Quarterly Results Year to date Q2'09 Q1'09 Q4'08 Q3'08 Q2'08 2009 2008 Common shareholders' net income (loss) ($ millions) 591 (213) 129 (396) 519 378 1,052 Operating earnings (loss)(1) ($ millions) 591 (186) (696) (396) 519 405 1,052 Basic earnings (loss) per common share (EPS) ($) 1.06 (0.38) 0.23 (0.71) 0.92 0.68 1.87 Fully diluted EPS ($) 1.05 (0.38) 0.23 (0.71) 0.91 0.67 1.85 Fully diluted operating EPS(1) ($) 1.05 (0.33) (1.25) (0.71) 0.91 0.72 1.85 Return on common equity (ROE) (%) 14.9 (5.5) 3.3 (10.2) 12.9 4.7 13.2 Operating ROE(1) 14.9 (4.7) (17.9) (10.2) 12.9 5.1 13.2 Average common shares outstanding (millions) 559.8 559.7 559.7 559.7 561.6 559.7 562.7 Closing common shares outstanding (millions) 560.7 559.7 559.7 559.7 559.9 559.8 559.9 >> Sun Life Financial Inc.(2) reported net income attributable to common shareholders of $591 million for the quarter ended June 30, 2009, compared with net income of $519 million in the second quarter of 2008. Net income in the second quarter of 2009 was impacted by reserve releases of $432 million as a result of favourable equity markets, $104 million from increased interest rates and $117 million from the favourable impact of narrowing credit spreads.
